 

Exhibit 10.19

 

FIFTH AMENDMENT

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of February 18, 2003, and entered into by and between
UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a corporation organized and existing
under the laws of the state of Delaware (the “Borrower”), and PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), and amends that certain Second Amended and Restated
Credit Agreement dated as of January 30, 1998 by and between the Borrower and
the Bank (the Second Amended and Restated Credit Agreement, as amended prior to
the date hereof, is hereinafter referred to as the “Existing Credit Agreement”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and the Bank entered into the Existing Credit Agreement;
and

 

WHEREAS, upon the request of the Borrower, the Bank has agreed to modify the
Existing Credit Agreement, all as more particularly set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and with the intent to
be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Section 1.01 Amendments to Section 1.1 of the Existing Credit Agreement. (a) The
following defined terms and the definitions therefor are hereby added to Section
1.1 of the Existing Credit Agreement and inserted in correct alphabetical order:

 

Fifth Amendment: The Fifth Amendment to Second Amended and Restated Credit
Agreement entered into by and between the Borrower and the Bank and dated as of
February 18, 2003.

 

Fifth Amendment Effective Date: February 18, 2003, or such later date as all of
the conditions set forth in the Fifth Amendment have either been satisfied by
the Borrower or waived in writing by the Bank.

 

(b) The definition for the following defined terms contained in the Existing
Credit Agreement are hereby amended and restated in their entirety as follows:

 



--------------------------------------------------------------------------------

 

Government Loan: Any BIDP Loan, EDF Loan, EDS Loan, Melf Loan, Redevelopment
Authority Loan, any loan from the New York Job Development Authority in
connection with the Dunkirk Acquisition or a deferred loan in the principal
amount of $200,000 from the Dunkirk Local Development Corporation to Dunkirk in
connection with the acquisition by Dunkirk of a multiple bar shotblaster for the
steel factory of Dunkirk located at 88 Howard Avenue in Dunkirk, New York.

 

Permitted Encumbrance: Any of the following:

 

(i) The Encumbrances in the Collateral granted to the Bank;

 

(ii) Encumbrances for taxes, assessments, governmental charges or levies on any
of the Borrower’s properties if such taxes, assessments, governmental charges or
levies (A) are not at the time due and payable or if they can thereafter be paid
without penalty or are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which the Borrower has created adequate
reserves, and (B) are not pursuant to any Environmental Law;

 

(iii) Pledges or deposits to secure payment of workers’ compensation
obligations, unemployment insurance, deposits or indemnities to secure public or
statutory obligations or for similar purposes; provided, however, after the
Bridgeville Property Acquisition no such Encumbrance may attach to the
Bridgeville Property;

 

(iv) Encumbrances arising out of judgments or awards against the Borrower with
respect to which enforcement has been stayed and such Person at the time shall
currently be prosecuting an appeal or proceeding for review in good faith by
appropriate proceedings diligently conducted and with respect to which the
Borrower has created adequate reserves or has adequate insurance protection;
provided, however, that at no time may the aggregate Dollar amount of such liens
exceed $100,000, and after the Bridgeville Property Acquisition no such
Encumbrance may attach to the Bridgeville Property;

 

(v) Mechanics’, carriers’, workmen’s, repairmen’s and other similar statutory
liens incurred in the ordinary course of the Borrower’s business, so long as the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate actions or proceedings diligently conducted; provided,
however, after the Bridgeville Property Acquisition no such Encumbrance may
attach to the Bridgeville Property;

 

(vi) Security interests in favor of lessors of personal property, which property
is the subject of a true lease between such lessor and the Borrower;

 

(vii) Encumbrances existing on the Closing Date and listed on Schedule 6.3;
provided, however, that the Dollar amount of the obligation secured by an such
Encumbrance shall not exceed the amount shown opposite such Encumbrance on
Schedule 6.3;

 

-2-



--------------------------------------------------------------------------------

 

(viii) Security interests in favor of lenders whose loans to the Borrower are
permitted pursuant to Subsections 6.1(iii); provided, however, after the
Bridgeville Property Acquisition no such Encumbrance may attach to the
Bridgeville Property; and

 

(ix) Security interest in favor of the Dunkirk Local Development Corporation to
secure the repayment of the deferred loan of $200,000 by the Dunkirk Local
Development Corporation to Dunkirk incurred by Dunkirk to finance the
acquisition of a multiple bar shotblaster for the steel factory of Dunkirk
located at 88 Howard Avenue in Dunkirk, New York; provided, that, such lien is
limited to such multiple bar shotblaster.

 

Revolving Credit Termination Date: April 30, 2005, as such date may be extended
upon the terms and conditions set forth in Section 2.1f, or if any such day is
not a Business Day, the Business Day next preceding such date.

 

Section 1.02 Amendment to Section 2.8 of the Existing Credit Agreement. Section
2.8 of the Existing Credit Agreement is hereby amended to add a new Subsection
2.8e which shall read as follows:

 

2.8e Fifth Amendment Closing Fee. The Borrower shall pay to the Bank on the
Fifth Amendment Effective Date an amendment fee equal to the product determined
by multiplying (x) the sum of the Term Loan outstanding on the Fifth Amendment
Effective Date plus the Revolving Credit Commitment existing on the Fifth
Amendment Effective Date, by (y) twenty-five (25) basis points (.25%).

 

Section 1.03 Amendment to Section 6.1 of the Existing Credit Agreement. Section
6.1 of the Existing Credit Agreement is hereby amended and restated to read as
follows

 

6.1 Indebtedness. The Borrower shall not, nor shall the Borrower permit any
Subsidiary of the Borrower, to create, incur, assume, cause, permit or suffer to
exist or remain outstanding, any Indebtedness, except for:

 

(i) Indebtedness owed by the Borrower to the Bank or an affiliate of the Bank;

 

(ii) Indebtedness in existence as of the date hereof as set forth on Schedule
6.1, including all extensions and renewals thereof; provided, however that no
such extension or renewal may involve an increase in the principal amount of
such Indebtedness or any other significant change in the terms thereof;

 

(iii) Indebtedness due under Governmental Loans; provided, however that (A) the
outstanding principal amount of all such Indebtedness shall not exceed, in the
aggregate at any one time outstanding, $6,500,000, (B) all such Indebtedness
(other than Indebtedness to (x) the New York Job Development Authority incurred
in connection with the Dunkirk Acquisition, or (y) the Dunkirk Local Development
Corporation incurred in connection with the acquisition of a multiple bar
shotblaster for the steel factory of Dunkirk located at 88 Howard Avenue in
Dunkirk, New York) must (I) be

 

-3-



--------------------------------------------------------------------------------

 

subject to an Intercreditor Agreement or (II) be subordinated to the repayment
of the Obligations, as to security and repayment, in a manner in form and
substance satisfactory to the Bank, and (C) after the Bridgeville Property
Acquisition no such Indebtedness may be secured by an Encumbrance on the
Bridgeville Property;

 

(iv) Indebtedness incurred by the Borrower, other than Indebtedness enumerated
in items (i) through (iii) above, incurred after the date hereof; provided,
however, that the outstanding principal amount of such Indebtedness shall not
exceed, in the aggregate at any one time, $1,500,000, and, provided further
however, after the Bridgeville Property Acquisition no such Indebtedness may be
secured by an Encumbrance on the Bridgeville Property;

 

(v) Subordinated Indebtedness incurred by the Borrower and due to Holdings
pursuant to the Holdings Credit Agreement; and

 

(vi) Indebtedness incurred to finance a Funded Acquisition which indebtedness,
if not a Government Loan, must be subordinated to the Bank as to security and
payment in a manner in form and substance reasonably satisfactory to the Bank;
provided, however, after the Bridgeville Property Acquisition no such
Indebtedness may be secured by an Encumbrance on the Bridgeville Property.

 

Section 1.04 Amendment to Subsection 6.4(iii) of the Existing Credit Agreement.
Subsection 6.4(iii) of the Existing Credit Agreement is hereby amended and
restated to read as follows:

 

(iii) Leverage. (x) Prior to January 1, 2003, the Borrower’s ratio of
Consolidated Total Indebtedness to EBITDA, shall at all times not exceed
2.50:1.00, (y) on and after January 1, 2003, but prior to January 1, 2004, the
Borrower’s ratio of Consolidated Total Indebtedness to EBITDA, shall at all
times not exceed 3.50:1.00, and (z) on and after January 1, 2004, the Borrower’s
ratio of Consolidated Total Indebtedness to EBITDA, shall at all times not
exceed 2.50:1.00.

 

Section 1.05 Amendment to Subsection 6.4(iv) of the Existing Credit Agreement.
Subsection 6.4(iv) of the Existing Credit Agreement is hereby amended and
restated to read as follows:

 

(iv) Consolidated Debt Service Ratio. (x) Prior to January 1, 2003, as at the
end of each Fiscal Quarter occurring during such period, the ratio of the
Borrower’s EBITDA to Consolidated Debt Service shall not be less than 2.0:1.0,
(y) on and after January 1, 2003, but prior to January 1, 2004, as at the end of
each Fiscal Quarter occurring during such period, the ratio of the Borrower’s
EBITDA to Consolidated Debt Service shall not be less than 1.5:1.0, and (z) on
and after January 1, 2004, as at the end of each Fiscal Quarter occurring during
such period, the ratio of the Borrower’s EBITDA to Consolidated Debt Service
shall not be less than 2.0:1.0.

 

-4-



--------------------------------------------------------------------------------

 

Section 1.06 No Other Amendments. The amendments to the Existing Credit
Agreement set forth herein do not either implicitly or explicitly alter, waive
or amend, except as expressly provided in this Amendment, the provisions of the
Existing Credit Agreement. The amendments set forth herein do not waive, now or
in the future, compliance with any other covenant, term or condition to be
performed or complied with nor do they impair any rights or remedies of the Bank
under the Existing Credit Agreement with respect to any such violation. Nothing
in this Amendment shall be deemed or construed to be a waiver or release of, or
a limitation upon, the Bank’s exercise of any of its rights and remedies under
the Existing Credit Agreement or any other document or instrument delivered in
connection therewith, whether arising as a consequence of any Events of Default
which may now exist or otherwise, and all such rights and remedies are hereby
expressly reserved.

 

ARTICLE II

BORROWER’S SUPPLEMENTAL REPRESENTATIONS

 

Section 2.01 Incorporation by Reference. As an inducement to the Bank to enter
into this Amendment, (i) the Borrower hereby repeats and remakes herein, for the
benefit of the Bank, the representations and warranties made by the Borrower in
Sections 4.1 through 4.23, inclusive, of the Existing Credit Agreement, as
amended hereby, except that for purposes hereof such representations and
warranties shall be deemed to extend to and cover this Amendment and are remade
as of the Fifth Amendment Effective Date, and (ii) the Borrower hereby
represents and warrants that on and as the Fifth Amendment Effective Date that
no Default or Event of Default has occurred and is continuing.

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.01 Conditions Precedent. Each of the following shall be a condition
precedent to the effectiveness of this Amendment:

 

(a)     The Bank shall have received, on or before the Fifth Amendment Effective
Date, the following items, each, unless otherwise indicated, dated on or before
the Fifth Amendment Effective Date and in form and substance satisfactory to the
Bank:

 

(i) A duly executed counterpart original of this Amendment;

 

(ii) A certificate from the Secretary of the Borrower certifying that the
Articles of Incorporation and Bylaws of the Borrower previously delivered to the
Bank are true, complete, and correct;

 

(iii) A certificate from the Secretary of the Borrower certifying the corporate
resolutions of the Borrower authorizing the execution and delivery of this
Amendment and the officers of the Borrower authorized to execute and deliver
this Amendment on behalf of the Borrower;

 

-5-



--------------------------------------------------------------------------------

 

(iv) Payment to the Bank of the amendment fee set forth in Subsection 2.8e of
the Agreement as amended by this Amendment; and

 

(v) Such other instruments, documents and opinions of counsel as the Bank shall
reasonably require, all of which shall be satisfactory in form and content to
the Bank

 

(b) The following statements shall be true and correct on the Fifth Amendment
Effective Date, and the Borrower shall deliver to the Bank a certificate
certifying that:

 

(i) the representations and warranties made pursuant to this Amendment and in
the other Loan Documents, as amended hereby, are true and correct on and as of
the Fifth Amendment Effective Date as though made on and as of such date;

 

(ii) no petition by or against the Borrower or any Subsidiary of the Borrower
has at any time been filed under the United States Bankruptcy Code or under any
similar act;

 

(iii) no Event of Default or event which with the giving of notice, the passage
of time or both would become an Event of Default has occurred and is continuing,
or would result from the execution of or performance under this Amendment;

 

(iv) no material adverse change in the properties, business, operations,
financial condition or prospects of the Borrower has occurred which has not been
disclosed in writing to the Bank; and

 

(v) the Borrower has in all material respects performed all agreements,
covenants and conditions required to be performed on or prior to the date hereof
under the Existing Credit Agreement and the other Loan Documents.

 

ARTICLE IV

GENERAL PROVISIONS

 

Section 4.01 Ratification of Terms. Except as expressly amended by this
Amendment, the Existing Credit Agreement and each and every representation,
warranty, covenant, term and condition contained therein is specifically
ratified and confirmed. The Borrower hereby confirms that any collateral for the
Obligations, including but not limited to liens, Encumbrances, security
interests, mortgages and pledges granted by the Borrower or third parties, shall
continue unimpaired and in full force and effect. THE BORROWER EXPRESSLY
RATIFIES AND CONFIRMS THE CONFESSION OF JUDGMENT AND WAIVER OF JURY TRIAL
PROVISIONS CONTAINED IN THE EXISTING CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

-6-



--------------------------------------------------------------------------------

 

Section 4.02 References. All notices, communications, agreements, certificates,
documents or other instruments executed and delivered after the execution and
delivery of this Amendment in connection with the Existing Credit Agreement, any
of the other Loan Documents or the transactions contemplated thereby may refer
to the Existing Credit Agreement without making specific reference to this
Amendment, but nevertheless all such references shall include this Amendment
unless the context requires otherwise. From and after the Fifth Amendment
Effective Date, all references in the Existing Credit Agreement and each of the
other Loan Documents to the Existing Credit Agreement shall be deemed to be
references to the Existing Credit Agreement, as amended hereby.

 

Section 4.03 Incorporation Into Existing Credit Agreement. This Amendment is
deemed incorporated into the Existing Credit Agreement. To the extent that any
term or provision of this Amendment is or may be deemed expressly inconsistent
with any term or provision of the Existing Credit Agreement, the terms and
provisions hereof shall control.

 

Section 4.04 Counterparts. This Amendment may be executed in different
counterparts, each of which when executed by the Borrower and the Bank shall be
regarded as an original, and all such counterparts shall constitute one
amendment.

 

Section 4.05 Capitalized Terms. Except for proper nouns and as otherwise defined
herein, capitalized terms used herein as defined terms shall have the same
meanings herein as are ascribed to them in the Existing Credit Agreement, as
amended hereby.

 

Section 4.06 Taxes. The Borrower shall pay any and all stamp and other taxes and
fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Amendment and such other documents and
instruments as are delivered in connection herewith and agrees to save the Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.

 

Section 4.07 Costs and Expenses. The Borrower will pay all costs and expenses of
the Bank (including, without limitation, the reasonable fees and the
disbursements of the Bank’s counsel, Tucker Arensberg, P.C.) in connection with
the preparation, execution and delivery of this Amendment and the other
documents, instruments and certificates delivered in connection herewith.

 

Section 4.08 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO THE PROVISIONS THEREOF REGARDING
CONFLICTS OF LAW.

 

Section 4.09 Headings. The headings of the sections in this Amendment are for
purposes of reference only and shall not be deemed to be a part hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-7-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, with the intent to be legally bound
hereby, have caused this Fifth Amendment to Second Amended and Restated Credit
Agreement to be duly executed by their respective proper and duly authorized
officers as a document under seal, as of the day and year first above written.

 

ATTEST:

 

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

/s/ Paul A. McGrath

--------------------------------------------------------------------------------

 

By:

 

/s/ Richard M. Ubinger

--------------------------------------------------------------------------------

 

(SEAL)

Name: Paul A. McGrath

 

Name:

 

Richard M. Ubinger

Title: Secretary

 

Title:

 

Chief Financial Officer

   

PNC BANK, NATIONAL ASSOCIATION

                 

By:

 

/s/ David B. Gookin

--------------------------------------------------------------------------------

           

Name:

 

David B. Gookin

       

Title:

 

Vice President

 

-8-